SEABURY, J.
The plaintiff, a physician, has recovered a judgment ’■for $50 for professional services rendered Jto the defendant’s wife. "The services were concededly necessary and of the value claimed, and *363were rendered at the request of the wife of the defendant, who instructed the plaintiff to sen.d his bill to the defendant.
At the time of the rendition of the services the defendant and his wife were living apart, and had not cohabited for several years prior to this time. The defendant’s wife told the plaintiff that the defendant was paying her a certain amount per week “according to court.” - There was nó evidence to show that the defendant and his wife were separated as a result of the judgment of any court, or that the defendant’s fault was responsible for the separation. Nor was any evidence offered to show that the defendant did not make adequate provision for the support of his wife. Under the circumstances disclosed, the defendant cannot be held liable to the plaintiff. Constable v. Rosener, 82 App. Div. 155, 81 N. Y. Supp. 376, affirmed in 178 N. Y. 587, 70 N. E. 1097; Ogle v. Dershem, 91 App. Div. 551, 86 N. Y. Supp. 1101.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.